Citation Nr: 1436170	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep disorder.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for gastrointestinal condition.  


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2004 to June 2005, with subsequent service in the Army National Guard.  He had active duty for training (ACDUTRA) from August to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension, fibromyalgia, sleep disorder, GERD, and gastrointestinal condition.

The Virtual VA and VBMS files have been reviewed.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claimed sleep disorder is a symptom of service connected posttraumatic stress disorder (PTSD).

2.  The competent medical evidence does not establish the presence of fibromyalgia.

3.  The competent medical evidence does not establish the presence of GERD.

4.  The competent medical evidence does not establish the presence of a gastrointestinal condition.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, to include a separate rating, have not been met.  38 U.S.C.A. § 1110, 5103, 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14, 4.130, Diagnostic Code 9411 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a gastrointestinal condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in October 2009 and April 2010.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran has not been afforded a VA medical examination with respect to his service connection claims for fibromyalgia, GERD, or a gastrointestinal condition; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, because there is competent evidence that demonstrates that the Veteran does not have current disabilities or persistent or recurrent symptoms of fibromyalgia, GERD, or a gastrointestinal condition, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion with regard to those claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Sleep Disorder

The Veteran seeks service connection for a sleep disorder as secondary to his service connected posttraumatic stress disorder (PTSD).  Specifically, in a March 2010 statement, the Veteran asserted that he has been unable to sleep since returning home, due to "nightmares, anxiety, and restlessness."  He reported that his counselor, who treats him for PTSD, recommended an herbal sleep aid.  

A review of the record fails to reflect a diagnosis of a sleep disorder.  

Furthermore, to the extent to which the Veteran experiences symptoms of a sleep disorder, these symptoms are considered as part of the service-connected PTSD.  The Board considered whether a separate evaluation was warranted.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions may be service-connected, but may not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009); see Esteban v. Brown, 6 Vet. App. 259 (1994).  When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the competent lay and medical evidence of record shows that the Veteran's sleep disorder is a symptom of his service-connected PTSD.  The Veteran was afforded a March 2011 VA examination in conjunction with his service connection claim for PTSD, which was granted at a 50 percent evaluation in an April 2011 rating decision.  The March 2011 VA examiner noted that the Veteran's PTSD causes sleep impairment.  The Veteran reported that he has nightmares and awakens easily; and, when awakened by outside noises, he performs perimeter checks.  Significantly, the rating decision that granted the 50 percent rating discussed the Veteran's sleep related problems, to include nightmares.  

Based on the above, the Board concludes that separate disability ratings for service-connected PTSD and a sleep disorder would inherently involve contemplating the same symptoms in evaluating two different disabilities, which is prohibited.  See Amberman, 570 F.3d at 1381; Esteban, 6 Vet. App. 259; see also 38 C.F.R. § 4.14.  Although the Board acknowledges the Veteran's assertion as to his sleeping difficulties, the Board finds that his impairment is already contemplated by the 50 percent rating for PTSD.  Without any evidence that clearly differentiates symptoms of the sleep disorder that are distinct and separate from those encompassed by the PTSD, the preponderance of the competent and credible evidence is against the Veteran's claim for separate ratings for his service-connected PTSD and a sleep disorder, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Service Connection for Fibromyalgia, GERD, and a Gastrointestinal Condition

The Veteran asserts that he has fibromyalgia, GERD, and a gastrointestinal condition as a result of his active duty service.  In his April 2010 claim, he contends that he currently takes glucosamine to control fibromyalgia.  With regard to his claims for GERD and a gastrointestinal condition, he asserts that he takes ducolax for constipation, and that he also has diarrhea.  He stated in May 2010 that he was treated for excessive diarrhea upon his return home from service.  He further stated that the condition has worsened and he takes diphenoxylate/atropine tablets to control it.  

A general VA examination dated in October 2005 reflected the Veteran's only complaint was knee pain.  Clinical examination reflected the spine was normal, liver, kidneys and spleen were not palpable and there were no masses of the abdomen.  The only diagnosis was bilateral patellofemoral syndrome.  

The record contains VA and private treatment records with date ranges from late 2007 to mid-2012.  The clinical evidence does not show a current diagnosis of fibromyalgia, or persistent or recurrent symptoms of fibromyalgia.  The condition is not noted in any of the Veteran's problem lists.  A June 2011 medication list shows that he was taking glucosamine with condroiton, but does not note whether there is a corresponding condition.  A January 2012 VA outpatient treatment record notes that his only current medication is for his blood pressure.  An October 2011 VA outpatient treatment record shows that the Veteran was complaining of pain and swelling in his right foot for three weeks.  The medical evidence does not show persistent or recurrent symptoms of fibromyalgia, such as pain or stiffness of the muscles or joints.  See Dorland's Illustrated Medical Dictionary 703 (32nd ed. 2012) (defining fibromyalgia as "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points.").  

A November 2007 private treatment record shows that the Veteran had watery diarrhea for two days, and reported that his wife has the same illness.  Bowel sounds were clinically normal, with no tenderness or organomegaly.  The assessment was gastroenteritis, possibly viral.  He was prescribed lomotil.  

Another June 2011 treatment record notes that the Veteran reported some gastrointestinal issues, but does not show an assessment.  The Veteran did not report that he was currently taking any medication to treat a gastrointestinal condition.  

Although the Veteran has received treatment for gastrointestinal issues at least twice since separation from service, the evidence does not show a current gastrointestinal disability, to include GERD, or persistent or recurrent symptoms of a gastrointestinal disability.  In fact, there are records where the Veteran denied the presence of symptoms.  For example, a March 2008 private medical record reflects the abdomen was soft, nontender, nondistended without masses or organomegaly, and no joint tenderness deformity or swelling was noted.  During a December 2008 cardiology evaluation the Veteran denied nausea, vomiting melena, bright red blood.  A June 2011 VA outpatient treatment record, located in Virtual VA, shows that the Veteran denied abdominal pain, diarrhea, nausea/coffee ground vomiting, melena or constipation.  

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted, the evidence of record does not indicate that the Veteran has currently diagnosed fibromyalgia, GERD, or a gastrointestinal condition.  

The Veteran is competent to report pain, stiffness or gastrointestinal symptoms that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose fibromyalgia, GERD, or a gastrointestinal condition as these are complex disorders that would require consideration and interpretation of laboratory tests, esophagogastroduodenoscopy, endoscopy, x-rays or other tests, and an understanding of the gastrointestinal and musculoskeletal systems and related disorders.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of those conditions is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for fibromyalgia, GERD, and a gastrointestinal condition, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep disorder is denied.

Service connection for fibromyalgia is denied.

Service connection for GERD) is denied.

Service connection for gastrointestinal condition is denied.  


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

In his October 2009 claim for service connection for hypertension, the Veteran contended that he began receiving treatment for his currently diagnosed hypertension in May of 2005, shortly after returning from service.  He stated in November 2009 that he has been on continuous medication for hypertension since separation from service.  A December 2009 letter shows that the RO attempted to obtain his treatment records from January 2005 through December 2008, but was unsuccessful.  

Alternatively, the Veteran has alleged that hypertension is caused or aggravated by his service-connected PTSD.  He has not been provided a VA examination with a medical nexus opinion, and the record does not contain any medical evidence to support or contradict his lay statements regarding the etiology of his hypertension.  

In light of the above, the Board finds that a VA examination with medical nexus opinion is required to determine whether his hypertension is caused by service or service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his hypertension.  The examiner should be requested to render an opinion regarding the following:

a) whether it is at least as likely as not (50 percent or more probability) that currently diagnosed hypertension had its onset in service, manifested to a compensable degree within the year following separation from service, or is otherwise related to service.  

b) whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected PTSD.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of hypertension due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


